United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-3071
                                   ___________

United States of America,             *
                                      *
            Plaintiff-Appellee,       *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * Southern District of Iowa.
Bryan Lee Simpson,                    *
                                      *
            Defendant-Appellant.      *
                                 ___________

                             Submitted: January 12, 2006
                                Filed: February 27, 2006
                                 ___________

Before WOLLMAN, LAY, and ARNOLD, Circuit Judges.
                          ___________

LAY, Circuit Judge.

                               I. BACKGROUND

       In the morning hours of January 21, 2004, Des Moines Police Officers Tim
Morgan and Jeff Cronin were on patrol in an unmarked, white Pontiac Grand Am.
Both officers wore jeans and winter jackets. During the course of their patrol, the
officers drove by an apartment complex in Des Moines, Iowa, in an area known for
drug trafficking. As the officers drove into the complex, they spotted a pedestrian.
Officer Morgan believed the pedestrian was Jerome Shade, a man he knew from a
prior arrest. Officer Cronin did not know Shade by sight. However, because there
was an outstanding warrant for Shade’s arrest, Officer Cronin was equipped with a
photograph of Shade and a written report describing his physical characteristics. As
the officers’ car approached the suspect, Officer Morgan told Officer Cronin he
believed the man was, in fact, Shade.

        The suspect wore a stocking cap and a bulky winter jacket. The officers
initially spotted him from approximately thirty to forty yards away. As the officers
drew closer, the suspect placed his hand beside his face, obstructing the officers’ view.
As the car passed, Officer Morgan slowed the car to approximately ten miles per hour
and watched, from the rear view mirror, as the suspect paid close attention to the car.
The distance between the car and the suspect was approximately twenty to thirty feet.

       Once the car passed, the suspect began to walk more rapidly and eventually
broke into a run around one of the nearby apartment buildings. In response, Officer
Morgan stopped the car and began to pursue the suspect on foot. During the chase,
Officer Morgan radioed back to police dispatch to inform other officers of the status
of his pursuit. At no time during the chase did Officer Morgan communicate directly
with Officer Cronin.

      During the chase, Officer Morgan twice identified himself as a police officer,
but was unsure whether the suspect could hear him. As the suspect was fleeing, he
removed his coat and stocking cap, and Officer Morgan immediately realized he was
not Shade. Shade stands six feet, two inches and weighs approximately 210 pounds.
Simpson, by contrast, is five feet, six inches and weighs approximately 150 pounds.

       Despite this realization, Officer Morgan continued to chase the suspect because
he believed the man knew he and Officer Cronin were police officers and, as a result,
had intentionally concealed his identity and taken flight to evade them. The chase
ultimately ended after two or three blocks when Officer Cronin, pursuing the suspect
from the opposite direction, cut the suspect off and announced he was a police officer.
Officer Cronin attempted to arrest the suspect, but he resisted. Officer Cronin then

                                          -2-
forced the suspect to the ground and subdued him with the help of other officers who
had, by now, arrived on the scene. Officer Cronin was unaware the person he chased
down was not Shade.

       Shortly after the suspect’s arrest, the officers identified him as Bryan Simpson
and discovered an outstanding warrant for his arrest. While officers verified
Simpson’s identity, Officer Morgan and others retraced the chase route and discovered
two magazines containing ammunition and an assault rifle on the ground. The officers
then searched Simpson’s person and recovered three bullets. These bullets matched
the ammunition found in the two magazines recovered by police.

       Approximately two hours after his arrest, authorities read Simpson his Miranda
rights. Simpson also signed a Miranda waiver. Police then interrogated him for
approximately one hour, during which time Simpson told officers they would likely
find his prints on the rifle. Simpson also identified the man who sold him the rifle.
At no time during the interview did Simpson ask for an attorney.

       Simpson was subsequently charged as a felon in possession of a firearm, in
violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1). Simpson moved to suppress
admission of his post-arrest statements. The district court1 denied Simpson’s motion
even though it ruled his initial seizure violated the Fourth Amendment. Simpson
subsequently filed a motion in limine to exclude admission of the rifle, the two
magazines, and the three bullets. This motion was also denied.

      On March 9, 2005, Simpson entered a conditional plea of guilty to being a felon
in possession of a firearm, reserving the right to appeal the district court’s rulings on
his motion to suppress and motion in limine. Simpson now appeals each of these


      1
        The Honorable Robert W. Pratt, United States District Judge for the Southern
District of Iowa.

                                          -3-
rulings. Simpson also appeals the district court’s sentence, alleging it violates his
Sixth Amendment right to a trial by jury.

                                 II. DISCUSSION

A.    Admissibility of the Rifle and Magazine Clips

       Simpson first argues the rifle and magazine clips recovered on the ground by
the officers are inadmissible under the Fourth Amendment as fruit of the poisonous
tree. We review the district court’s Fourth Amendment rulings de novo. United
States v. Brown, 49 F.3d 1346, 1348-49 (8th Cir. 1995).

       “Under the ‘fruit of the poisonous tree’ doctrine, the exclusionary rule bars the
admission of physical evidence and live witness testimony obtained directly or
indirectly through the exploitation of police illegality.” Hamilton v. Nix, 809 F.2d
463, 465 (8th Cir. 1987) (citing Wong Sun v. United States, 371 U.S. 471, 484-88
(1963)). The district court ruled, and the government does not dispute, that law
enforcement had neither probable cause nor reasonable suspicion to seize Simpson.
We will therefore assume, without deciding, that Simpson’s initial seizure was
unconstitutional. Given this background, we must now address whether the rifle and
magazines recovered on the ground after Simpson’s seizure were obtained through an
improper exploitation of the initial police illegality.

       Simpson concedes he was first seized, for purposes of the Fourth Amendment,
when Officer Cronin tackled him. Simpson’s chase by law enforcement was, in all
respects, lawful, and his relinquishment of the rifle and magazines was an act
preceding the police illegality. See California v. Hodari D., 499 U.S. 621, 629 (1991)
(holding that pursuit by law enforcement, even where law enforcement makes a “show
of authority,” does not constitute a Fourth Amendment “seizure”). The mere fact that
police recovered the rifle and magazines after Simpson’s unlawful seizure does not

                                          -4-
render this evidence inadmissible. Had authorities not arrested Simpson, they would
have been free to retrace the search route and recover any and all evidence they
encountered on the way. Evidence recovered under these circumstances is ordinarily
admissible. See United States v. Liu, 180 F.3d 957, 962 (8th Cir. 1999). Simpson’s
unlawful seizure does not change the fact that he relinquished control over the rifle
and magazines prior to any police misconduct. We therefore reject Simpson’s fruit
of the poisonous tree argument because the rifle and magazines were obtained through
conduct that preceded the police illegality. Instead, the more relevant inquiry is
whether Simpson abandoned the rifle and magazines such that they may be properly
admitted as evidence.

       We review a district court’s abandonment rulings for clear error. United States
v. Segars, 31 F.3d 655, 658 (8th Cir. 1994). Generally, abandoned property may be
recovered by police and used for evidentiary purposes. See Hester v. United States,
265 U.S. 57, 58 (1924); United States v. Hollman, 541 F.2d 196, 199 n.8 (8th Cir.
1976). When determining if evidence has been abandoned, courts must consider
whether the defendant relinquished his reasonable expectation of privacy over the
objects. See United States v. Hoey, 983 F.2d 890, 892-93 (8th Cir. 1993). This
determination is made based on the objective facts available to the officers at the time
they recovered the evidence, taking into account the totality of the circumstances.
United States v. Tugwell, 125 F.3d 600, 602 (8th Cir. 1997). Under this test, courts
typically consider two critical factors – whether the defendant physically relinquished,
and denied ownership over, the challenged evidence. Id.

       Here, Simpson threw the rifle and magazines on the ground while being chased
by police. This act suffices to establish the evidence was physically relinquished.
Further, the district court found, and we agree, that at the time Simpson discarded the
rifle and magazines, he was attempting to disclaim ownership over this evidence so
authorities could not trace the objects back to him. Therefore, we conclude the district



                                          -5-
court did not clearly err when it found that Simpson abandoned the rifle and
magazines and, as such, this evidence is admissible.

B.    Admissibility of the Bullets and Simpson’s Post-Arrest Statements

      Simpson alleges the three bullets recovered from his person, as well as the
statements he made to police some two hours after discovery of his outstanding arrest
warrant, are inadmissible as fruit of the poisonous tree. We review these claims de
novo. Brown, 49 F.3d at 1348-49.

        Although the United States Supreme Court has refused to adopt a per se, or “but
for,” rule that would make inadmissible any evidence, whether tangible or live-witness
testimony, where such evidence is obtained through a chain of causation that began
with an illegal arrest, United States v. Ceccolini, 435 U.S. 268, 276 (1978), we note,
once again, the familiar precept that “the indirect fruits of an illegal search or arrest
should be suppressed when they bear a sufficiently close relationship to the underlying
illegality.” New York v. Harris, 495 U.S. 14, 19 (1990). Nevertheless, evidence
obtained under these circumstances may be admissible if “the unlawful conduct has
become so attenuated or has been interrupted by some intervening circumstance so as
to remove the ‘taint’ imposed upon that evidence by the original illegality.” United
States v. Crews, 445 U.S. 463, 470 (1980).2

       In this case, Simpson’s initial seizure violated the Fourth Amendment. The
three bullets and his post-arrest statements were obtained, respectively, after police
discovered the outstanding warrant for his arrest. The only question is whether there
was sufficient attenuation to dissipate the taint of Simpson’s unlawful seizure such

      2
        The Supreme Court has also recognized two additional exceptions to the
exclusionary rule – the “independent source” and “inevitable discovery” doctrines,
neither of which is applicable to the facts of this case. See Hamilton, 809 F.2d at 465-
66.

                                          -6-
that the bullets and his post-arrest statements are admissible. When determining if
sufficient attenuation exists, we must focus on three specific factors: (1) the time
elapsed between the illegality and acquisition of the evidence; (2) the presence of
intervening circumstances; and (3) the purpose and flagrancy of the official
misconduct. Brown v. Illinois, 422 U.S. 590, 603-04 (1975).

       In instances where the intervening circumstance is the discovery of an
outstanding arrest warrant, courts have held the first factor – the time elapsed between
the initial illegality and the acquisition of the evidence – is less relevant because the
intervening circumstance is not a voluntary act by the defendant. See United States
v. Green, 111 F.3d 515, 522 (7th Cir. 1997). In these cases, there is “no chance that
the police have exploited an illegal arrest by creating a situation in which [the]
criminal response is predictable.” Id. (internal citations omitted).3 Here, the
intervening circumstance is an arrest warrant, not a voluntary act by Simpson.
Therefore, our review need not focus on the first Brown factor. Instead, the
appropriate analysis must consider the nature of the intervening circumstance and the
purpose and flagrancy of the official misconduct.

       Where the discovery of an arrest warrant constitutes the intervening
circumstance, “it is an even more compelling case for the conclusion that the taint of
the original illegality is dissipated.” Id. Accordingly, we rule Simpson’s outstanding
arrest warrant constitutes an extraordinary intervening circumstance that purges much
of the taint associated with the officers’ unconstitutional conduct.



      3
        However, in cases where, for example, the defendant consents to a search, the
time between the initial illegality and the defendant’s consent is critical because the
closer this period, the more likely the defendant’s consent was influenced by, or the
product of, the police misconduct. Brown, 111 F.3d at 522. Evidence recovered
under these circumstances is ordinarily considered tainted and therefore inadmissible.
E.g., United States v. Patino, 830 F.2d 1413, 1419 (7th Cir. 1987).

                                          -7-
       The final issue is whether Officers Morgan and Cronin acted purposefully and
flagrantly to violate Simpson’s Fourth Amendment rights. The purpose and flagrancy
of the official misconduct is considered the most important factor because it is directly
tied to the purpose of the exclusionary rule – deterring police misconduct. United
States v. Reed, 349 F.3d 457, 464-65 (7th Cir. 2003). Application of the exclusionary
rule, however, “does not serve this deterrent function when the police action, although
erroneous, was not undertaken in an effort to benefit the police at the expense of the
suspect’s protected rights.” United States v. Fazio, 914 F.2d 950, 958 (7th Cir. 1990).

       Courts have found purposeful and flagrant conduct where: (1) the impropriety
of the official’s misconduct was obvious or the official knew, at the time, that his
conduct was likely unconstitutional but engaged in it nevertheless; and (2) the
misconduct was investigatory in design and purpose and executed “in the hope that
something might turn up.” Brown, 422 U.S. at 605; see also United States v. Cantu,
230 F.3d 148, 160 (5th Cir. 2000); United States v. Causey, 818 F.2d 354, 358-59 (5th
Cir. 1987).

       Simpson alleges Officers Morgan and Cronin acted purposefully and flagrantly
because no reasonable officer would confuse him with Shade in light of the dramatic
physical disparities between the two men. However, there is no evidence that either
officer acted with the knowledge his conduct was likely unconstitutional, illegal, or
improper. Instead, the facts demonstrate Officer Cronin believed, albeit erroneously,
that Simpson was Shade when he tackled and arrested him. Similarly, Officer Morgan
continued in pursuit even after realizing the suspect was not Shade under the belief the
suspect was intentionally trying to evade police. We note that law enforcement may
conduct an investigative stop when a suspect flees from the police without
provocation, and where the area in question is known for heavy narcotics trafficking.
Illinois v. Wardlow, 528 U.S. 119, 124-25 (2000). In this case, however, the district
court found, and we will assume for purposes of this appeal, that there was insufficient
suspicion to justify an investigative stop based, in part, on the lack of physical

                                          -8-
similarities between Shade and Simpson. Yet the officers’ unreasonable mistake of
fact on this point does not constitute the type of blatantly unconstitutional or flagrant
behavior condemned in Brown.

       Moreover, there is no indication Officers Cronin and Morgan pursued Simpson
in a purposeful effort to gather evidence against him. Instead, both officers initially
pursued Simpson under the belief he was Shade. See Green, 111 F.3d at 523 (noting
officers were not engaged in an effort to gather evidence against the defendant where
they believed the defendant was another person). Even though Officer Morgan
realized the man he was chasing was not Shade, neither Morgan, nor any other officer,
exploited Simpson’s unconstitutional seizure. The three bullets and Simpson’s
subsequent inculpatory statements were obtained only after discovery of the
outstanding warrant for his arrest, which itself provided officers with independent
grounds to search and question him.

       Therefore, we rule the three bullets recovered from Simpson’s person, as well
as his post-arrest statements, were not obtained through an improper exploitation of
his arrest and, as such, this evidence is admissible.

C.    Constitutionality of the District Court’s Sentence

      Finally, Simpson alleges the district court violated his Sixth Amendment rights
when it found, independent of a jury, that he had been convicted of two prior felonies.
This finding, taken in conjunction with Simpson’s conviction under 18 U.S.C.
§§ 922(g)(1) and 924(e)(1), rendered him eligible for sentencing as an armed career
criminal under United States Sentencing Guidelines § 4B1.4.

      However, “the fact of prior conviction is for the court to determine, not a jury.”
United States v. Nolan, 397 F.3d 665, 667 n.2 (8th Cir. 2005); see also United States
v. Booker, 543 U.S. 220, ___; 125 S. Ct. 738, 756 (2005) (“Any fact (other than prior

                                          -9-
conviction) which is necessary to support a sentence exceeding the maximum . . . must
be admitted by the defendant or proved to a jury beyond a reasonable doubt.”).
Therefore, the district court’s sentence was proper.

                               III. CONCLUSION

      For the foregoing reasons, we affirm each of the district court’s challenged
rulings.
                      ______________________________




                                        -10-